Title: James K. Paulding to James Madison, 28 February 1827
From: Paulding, James Kirke
To: Madison, James


                        
                            
                                Dear Honoured Sir,
                            
                            
                                
                                    New york
                                
                                28th February 1827
                            
                        
                        Will you be pleased to accept a Copy of a little Pamphlet which I have lately written. It was to answer our
                            immediate purpose here, during the Session of our Legislature, and intended principally to apply to the circumstances
                            & situation of the State of new York. That it might do any service, it was necessary to stop far short of the
                            extent to which I might have carried the application of the principles I have espoused. It only skims the surface, and can
                            indicate to you nothing but what you have long been familiar with.
                        My only object in sending it, was that it might afford me a sort of excuse to remind you of a person who once
                            had the pleasure of being your guest, and of enjoying for a short period, the happiness of your fireside. It was among the
                            most happy periods of my life, and I often return to it with a feeling of grateful pleasure I can hardly express. It would
                            add to this pleasure if I could know that I were not altogether forgotten by Yourself & Mrs. Madison, and that you
                            accept with kindness this small testimony of my grateful recollection.
                        Be pleased to present me to Mrs Madison, to whose kind attentions I shall always feel indebted, & for
                            whose health & happiness, as well as yours, I shall ever feel the warmest solicitude. I am Dear & honoured
                            Sir, Your friend & Servant
                        
                            
                                J. K. Paulding
                            
                        
                    